               Case 2:20-cr-00233-TLN Document 17 Filed 02/12/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00233-TLN
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING CHANGE OF
13                           v.                           PLEA HEARING; FINDINGS AND ORDER
14   BILLY PAUL DUNN,                                     Date: February 18, 2021
                                                          Time: 9:30 a.m.
15                                Defendant.              Judge: Hon. Troy L. Nunley
16

17                                               BACKGROUND

18          The Information in this matter charged defendant Billy Paul Dunn with felon in possession of a

19 firearm, in violation of 18 U.S.C. § 922(g)(1). The defendant and the United States have entered into a

20 written plea agreement under which the defendant will plead guilty to the sole count of the Information.

21 The matter is currently scheduled for a Change of Plea Hearing on February 18, 2021.

22          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

23 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

24 District Judges to authorize entry of guilty plea by video or telephonic conference when 1) such hearings

25 “cannot be conducted in person without seriously jeopardizing public health and safety;” and 2) “the

26 district judge in a particular case finds for specific reasons that the plea or sentencing in that case cannot

27 be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23 § 15002(b)(2).

28          On March 29, 2020, the Judicial Conference of the United States made the findings required by


       STIPULATION REGARDING CHANGE OF PLEA HEARING       1
       VIA VIDEOCONFERENCE
               Case 2:20-cr-00233-TLN Document 17 Filed 02/12/21 Page 2 of 5


 1 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 2 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to . . . [COVID-

 3 19] have materially affected and will materially affect the functioning of the federal courts generally.”

 4          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

 5 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

 6 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

 7 conducted in person without seriously jeopardizing public health and safety.” Accordingly, the findings

 8 of the Judicial Conference and General Order 614 establish that felony pleas and sentencings cannot

 9 safely take place in person. This finding was extended by ninety days on June 29, 2020 (General Order

10 620), by another ninety days on September 30, 2020 (General Order 624), and by another ninety days on

11 January 4, 2021 (General Order 628).

12           In order to authorize change of plea hearings or sentencings by remote means, however, the

13 CARES Act—as implemented by General Orders 614, 620, 624, and 628—also requires district courts

14 in individual cases to “find, for specific reasons, that felony pleas or sentencings in those cases cannot

15 be further delayed without serious harm to the interests of justice.” General Orders 614, 620, 624, and

16 628 further require that the defendant consent to remote proceedings. Finally, the remote proceeding

17 must be conducted by videoconference unless “videoconferencing is not reasonably available.” In such

18 cases, district courts may conduct hearings by teleconference.

19          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

20 General Orders 614, 620, 624, and 628 have been satisfied in this case. They request that the Court

21 enter an order making the specific findings required by the CARES Act and General Orders 614, 620,

22 624, and 628. Specifically, for the reasons further set forth below, the parties agree that:

23                 The defendant was charged in this case in 2020. The change of plea hearing in this case

24                  cannot be further delayed without serious harm to the interests of justice given the public

25                  health restrictions on physical contact and court closures existing in the Eastern District

26                  of California.

27                 The defendant waives his physical presence at the hearing and consents to remoted

28                  hearing by videoconference.

      STIPULATION REGARDING CHANGE OF PLEA HEARING        2
      VIA VIDEOCONFERENCE
                 Case 2:20-cr-00233-TLN Document 17 Filed 02/12/21 Page 3 of 5


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 5 to exist in California on March 4, 2020.

 6          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 7 National Emergency in response to the COVID-19 pandemic.

 8          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 9 other public health authorities have suggested the public avoid social gatherings in groups of more than

10 10 people and practice physical distancing (within about six feet) between individuals to potentially

11 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact.

12 Although two vaccines have received emergency approval in the United States, less than 3% of the total

13 population has received the full regimen of two doses. Furthermore, currently public health guidance

14 suggests that the existing vaccines may not be as effective against newer variant of the virus.

15          4.      These social distancing guidelines – which are essential to combatting the virus – are

16 generally not compatible with holding in-person court hearings.

17          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

18 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

19 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

20 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

21 commence before May 1, 2020.

22          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

23 in the Eastern District of California to the public. It further authorized assigned district court judges to

24 continue criminal matters after May 1, 2020, and excluded time under the Speedy Trial Act. General

25 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

26 pandemic.

27          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

28 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

       STIPULATION REGARDING CHANGE OF PLEA HEARING       3
       VIA VIDEOCONFERENCE
                 Case 2:20-cr-00233-TLN Document 17 Filed 02/12/21 Page 4 of 5


 1 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 2 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 3 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 4 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 5 district judges; two of those positions are currently vacant and without nominations). The report further

 6 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 7 guidance regarding gatherings of individuals.

 8          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 9 2020, and authorizing further continuances of hearings and exclusions under the Speedy Trial Act. On

10 May 13, 2020, General Order 618 continued the closure until further notice.

11          9.      Given these facts, it is essential that Judges in this District resolve as many matters as

12 possible via videoconference during the COVID-19 pandemic. By holding these hearings now, this

13 District will be in a better position to work through the backlog of criminal and civil matters once in-

14 person hearings resume. Further, holding the hearing now allows the defendant to resolve his case

15 without having to delay until in-person proceedings resume.

16          10.     The change of plea hearing in this case accordingly cannot be further delayed without

17 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

18 person, it would only add to the enormous backlog of criminal and civil matters facing this Court, and

19 every Judge in this District, when normal operations resume.

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

       STIPULATION REGARDING CHANGE OF PLEA HEARING       4
       VIA VIDEOCONFERENCE
                Case 2:20-cr-00233-TLN Document 17 Filed 02/12/21 Page 5 of 5


 1         11.     The defendant in this case consents to proceed with his change of plea hearing by

 2 videoconference.

 3         IT IS SO STIPULATED.

 4   Dated: February 11, 2021                                MCGREGOR W. SCOTT
                                                             United States Attorney
 5

 6                                                           /s/ JUSTIN L. LEE
                                                             JUSTIN L. LEE
 7                                                           Assistant United States Attorney
 8

 9   Dated: February 11, 2021                                /s/ BENJAMIN D. GALLOWAY
                                                             BENJAMIN D. GALLOWAY
10
                                                             Counsel for Defendant
11                                                           BILLY PAUL DUNN

12

13                                         FINDINGS AND ORDER

14         1.      The Court adopts the findings above.

15         2.      Further, the Court specifically finds that:

16                 a)     The change of plea hearing in this case cannot be further delayed without serious

17         harm to the interest of justice; and

18                 b)     The defendant has waived his physical presence at the hearing and consents to

19         remote hearing by videoconference.

20         3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

21 of the CARES Act and General Orders 614, 620, 624, and 628, the change of plea hearing in this case

22 will be conducted by videoconference.

23
                                     th
24 IT IS SO FOUND AND ORDERED this 11 day of February, 2021.

25

26

27                                                                   Troy L. Nunley
                                                                     United States District Judge
28

      STIPULATION REGARDING CHANGE OF PLEA HEARING       5
      VIA VIDEOCONFERENCE
